Tuck, J.,
delivered the opinion of this court.
The point to be considered on the defendant’s prayer is, whether, upon the proof stated, he was liable on the note made by Gardner, in the name of the firm, on the 8th of April 1850, after the partnership had been dissolved.
Upon the propriety of this instruction we enlertain no doubt. The decided cases show very clearly, that one partner cannot, by a new contract, in the name of the firm, bind his late partner, even when the consideration is a debt of the firm. In Ellicott vs. Nichols, 7 Gill, 100, the Court of Appeals said, “tbe doctrine is fundamental, that from the moment tbe partnership terminates the partners become distinct persons with respect to each other, and that, consequently, one partner can have no power to subject, by his acts or declarations, his former associate to new obligations, burdens or responsibilities;” and in 3 Kent’s Com., 62, “One partner cannot impose new obligations on the firm, nor vary the form or character of those *404already existing.” The same doctrine was announced us, Bell vs. Morrison, 1 Peters, 351. Conceding that he may: acknowledge a debt of the partnership after the dissolution, and thereby continue the liability of the other partners, ■where, the cause of action is not barred by the statute of limitations at the time of the acknowledgment, it is certain that the claim can be enforced only in the form in which the debt stood at the dissolution. Carey on Partnership, 187, 188. Collyer, secs. 540, 541. Story on Part., secs. 322, 323, 324. He cannot change the form of the indebtment by giving a new note in the name of the firm. Perrin vs. Keene, 19 Maine, 355. National Bank vs. Norton, 1 Hill, N. Y. Rep., 572.
That the note now sued is a new contract is very plain. The note held by the plaintiffs when the firm was dissolved was past due when the present one was. given by Gardner to them. By it the time was extended, without the consent of-Hill, which not only prevented him from paying the debt, if’ he had sought to do so, before the expiration of the time limited in the note for payment, unless the plaintiffs had chosen to, receive payment in advance; but if he had paid he could not have enforced his. claim for contribution against Gardner until after the day of payment. A creditor cannot so deal with one of his debtors in a joint contract as to place the co-debtor in such a predicament.
In either aspect of the question the. appellant must fail. If-reliance be placed on the note as giving a new cause of action, as of the time limited for its payment, the answer is, that Gardner had no authority, under the law, to bind Hill by this new contract. And if they accepted the note as an acknowledgment of the original debt, they must be bound by the. application of the statute, at the expiration of three years from its date, for it certainly cannot operate with any greater effect as against this appellee; and, according to this view, it is conceded that the plaintiffs suit was barred.
Independently of these views the judgment could not be, reversed on this instruction, because, according to the record, the plaintiffs failed upon the issue on the plea of non assump-. sit. Cross vs. Hall, 4 Md. Rep., 426.
*405■What has been said in reference to the defendant’s prayer-must dispose of the ruling of the court on that offered by the plaintiffs. If, as we have shown, the defendant was not liable on the note at all, for want of authority in Gardner to make it, it is immaterial whether he disaffirmed this debt or not after his arrival at age. Besides, the prayer is fatal to itself in overlooking the evidence offered under the plea of limitations. According to the instruction, as prayed, the jury might have found for the plaintiffs, notwithstanding they might have been satisfied of the truth of the facts set up as a bar under the statute. The prayer is too general in not limiting the finding of the jury, upon the hypothesis there stated, to the plea of' non assumpsit.

Judgment, affirmed.